Clifford F. Brown, J.,
concurring in part and dissenting in part. The reasons given by this court in this case to support the parental immunity for negligent acts by a parent toward a child, namely, “that of public policy in the prevention of fraud and collusion” and preservation of domestic peace, harmony and tranquility, are the same flimsy rationalizing and irrelevant nonsense used to give continuing life to the in-terspousal immunity doctrine in Bonkowsky v. Bonkowsky (1982), 69 Ohio St. 2d 152. Just as Justice William B. Brown in his dissents in Varholla v. Varholla (1978), 56 Ohio St. 2d 269, 271-275, and Bonkowsky, swpra, at pages 156-162, recognized the need for eliminating spousal immunity, the urgency for the death of the parental immunity rule is equally compelling. This *236clarion call has been recognized by more than half of our states. See, e.g., Sisler v. Seeberger (1979), 23 Wash. App. 612, 596 P. 2d 1362; Lee v. Comer (W. Va. 1976), 224 S.E. 2d 271; Gibson v. Gibson (1971), 3 Cal. 3d 914, 92 Cal. Rptr. 288, 479 P. 2d 648; Streenz v. Streenz (1970), 106 Ariz. 86, 471 P. 2d 282; Badigian v. Badigian (1961), 9 N.Y. 2d 472, 215 N.Y. Supp. 2d 35; 41 A.L.R. 3d 964-970, Section 13; see footnote 4 herein.7
Nothing in the record before us, nor any statistical data dehors the record, supports the finding of this court in this case or in Teramano v. Teramano (1966), 6 Ohio St. 2d 117, that family tranquility is preserved or that fraud is prevented by the parental immunity defense which unjustly shackles the innocent injured victims, the Karam plaintiffs, permitting them to suffer a wrong without a remedy. Such a judicial finding is from the dream world, unrealistic and pure drivel. One might just as validly speculate that the parental immunity rule exists to pull the chestnuts out of the fire for the liability insurance companies by reducing in small measure their total insurance benefits payable, expecting and hoping thereby that insurance premiums will be reduced slightly for all policy holders, including the judges who sustain this ridiculous immunity rule which serves no good and promotes nothing but evil. This rule is solely a product of judicial selfishness, entirely devoid of compassion and a sense of justice.
The rationale that barring the minor Karam plaintiffs from pursuing a tort claim sounding in negligence against a deceased parent’s estate will somehow promote family harmony and felicity and preserve parental care, discipline and control completely escapes me.8 Since the tortfeasor parent *237named as defendant in the legal action is now deceased, such action can have no effect whatever on the discharge of the sur*238viving parent’s responsibilities, nor can it disrupt the harmony of the surviving family members. Rather, a successful suit by the Karam children against the deceased parent’s administrator, the children thereafter obtaining the liability insurance benefits to satisfy such claims, would ease the financial burdens caused by the bodily injuries, thereby promoting family harmony. When the reasons for a rule cease the rule should cease. Therefore parental immunity should be abrogated.
Even if Ohio preserves the parental immunity rule generally, at a minimum, an exception should be carved in this case, so that parental immunity is rendered inapplicable by the death of the parent. This exception has been established in many other jurisdictions. Union Bank & Trust Co. v. First Nat. Bank & Trust Co. (C.A. 5, 1966), 362 F. 2d 311, affirmed following remand, 396 F. 2d 795; Thurman v. Etherton (Ky. 1970), 459 S.W. 2d 402; Brennecke v. Kilpatrick (Mo. 1960), 336 S.W. 2d 68; Dean v. Smith (1965), 106 N.H. 314, 211 A. 2d 410; Palcsey v. Tepper (1962), 71 N.J. Super 294, 176 A. 2d *239818; Parks v. Parks (1957), 390 Pa. 287, 135 A. 2d 65; 41 A.L.R. 3d, 944-946.
Nor is the argument convincing that such suits result from collusion and are a source of fraud on the courts. Modern civil procedure and discovery tools available to both the courts and the “tactically disadvantaged insurance companies” will easily meet the challenge of spurious or fraudulent claims. See Bonkowsky, supra, at page 163.
As it did in Bonkowsky, this court again misses an opportunity to abrogate an outmoded immunity doctrine. While respecting the principle of stare decisis, the need for modification and modernization in the law is equally compelling. “Modification implies growth. It is the life of the law.” Washington v. Dawson & Co. (1924), 264 U. S. 219, 236. (Brandeis, J., dissenting opinion.)
Recognizing that where liability insurance exists, the domestic tranquility argument has no validity, and being confident that our adversary system is capable of rooting out fraud and collusion, I would join the ever increasing number of enlightened jurisdictions and overturn the judicially created shibboleth of “parental immunity” to give injured minors their rightful day in court. As I did in Bonkowsky, I dissent from a decision which does not serve the purpose of justice.
I concur in that part of the judgment of this court affirming the dismissal by the trial court of the two insurance companies as defendants.
Sweeney, Acting C. J., concurs in the foregoing concurring and dissenting opinion.

 Footnote 4 recognizes 28 jurisdictions have refused to adopt or, if adopted, have abrogated in whole or in part the parental immunity doctrine, whereas only 18 jurisdictions follow the parental immunity doctrine. The former category of 28 states will increase in number while the latter category will correspondingly decrease as judicial wisdom spreads. We should not stand in line until 49 states have abrogated the immunity doctrine before we join the union of judicial progress and improvement of the quality of justice. It would be a logical and easy short step now, basing abrogation of the rule on the excellent rationale of this court in Signs v. Signs (1952), 156 Ohio St. 566, where we held that a parent in his business or vocational capacity is not immune from a personal tort action by his unemancipated minor child.


 As the majority opinion accurately observes, the opinion by Judge Woods in Hewlett v. George (1891), 68 Miss. 703, 711, 9 So. 885, asserts the parental immunity *237rule’s purpose is to promote domestic peace and harmony. However, no empirical data has ever been adduced in any case that immunity fulfills such a purpose. Just because one Judge Woods in 1891 in Mississippi pronounced an unproven platitude and thereby judicially created an immunity rule does not justify this court or any of the 17 jurisdictions clinging desperately to this shrinking minority view in continuing to parrot such balderdash.
Similarly, the bald averment that immunity prevents fraud and collusion is not un-contradicted truth. We should recognize that fraud and collusion can be prevented in any action by an unemancipated child against his parent, as did the learned jurists in Sorensen v. Sorensen (1975), 369 Mass. 350, 365, 339 N.E. 2d 907:
“The existence of collusion and lack of cooperation is not difficult to establish in the ordinary motor vehicle accident case. Prompt, effective insurance company investigation and the requirement of prompt reports of accidents to the registry of motor vehicles and to the insurer quickly establish the essential facts. Normally, any attempt at deviation from the facts by the insured will be speedily evident and will warrant disclaimer by the insurance carrier. The parent is usually represented by counsel provided by the insurance company. Such counsel is ever alert to protect the interests of the insurance company and ready to expose any attempts at collusive and fraudulent conduct. Any overt attempt at collusion constitutes a criminal offense and will be punishable as such.
“Some collusive claims may succeed. But this does not justify the formulation of a rule of blanket denial of recovery for all minors. It would be unjust to bar arbitrarily the claims of injured minors deserving of relief solely because some cases may involve possible collusion between two parties.”
The cogent dissent of Justice Mays in Thomas v. Inman (1980), 268 Ark. 221, 224-225, 594 S.W. 2d 853, disposes of both the fraud and collusion rationalization and the parental harmony canard as follows:
“Although a tort action by a child against his parent may suggest family disharmony, generally the real party in interest is the insurance company which provides financial protection to the parent. Just as most tort suits are not undertaken in the absence of a deep pocket, few minor children would sue their parents in the absence of insurance. Moreover, no greater disruption of family harmony is caused by a suit pitting a child against a parent than a suit pitting brother against sister or husband against wife which is allowed. Leach v. Leach, 227 Ark. 559, 300 S.W. 2d 15 (1957). As to the consideration of fraud or collusion, no greater danger of collusion exists in child-parent suits than in other suits among family members. Although the possibility of fraud or perjury exists to some degree in all cases, we do not abolish a cause of action solely because of that danger. In short, the likelihood of family discord or collusive suits is not significantly enhanced by permitting child-parent suits and certainly does not justify abolishing an unemancipated child’s right to be made financially whole when wrongfully injured.”
Since this Karam case involves liability insurance held by the decedent tortfeasor, the rationale expressed in Streenz v. Streenz, supra, at 88, is applicable:
“* * * Although we agree with Hebei, supra, that ‘the existence of liability insurance does not create liability’ where none existed before, we think the widespread *238prevalence of such insurance is a proper element to consider. Where insurance is available to compensate the child for his injuries, the possibility of disruption of family unity and peace is negligible. * * *”
See, also, 1 Harper & James, The Law of Torts 649, Section 8.11; Prosser on Torts (4 Ed.), 868, Section 122; McCurdy, Torts Between Parent and Child, 5 Vill. L. Rev. 521, 546; Comment, Tort Actions Between Members of the Family — Husband and Wife — Parent & Child, 26 Mo. L. Rev. 152, 191.
To retain in Ohio a parental immunity rule because it was pronounced without thorough analysis of its widespread application and consequences by an obscure judge in Mississippi in 1891, and then spread as gospel truth without further sound analysis in a minority of jurisdictions, does a disservice to the cause of justice.
Moreover, Hewlett was an action by a minor plaintiff against her mother for “ ‘wilfully, illegally, and maliciously’ securing her imprisonment in an insane asylum in order to obtain her property,” see Sorensen v. Sorensen, supra, at 354. Unlike the present case, the wrongful act complained of involved the reasonable exercise of parental authority over the child, and ordinary parental discretion with respect to provisions for the care and necessities of the child. Hewlett and its progeny, at a minimum, should be confined to the same or similar situations. See, e.g., Horn v. Horn (Ky. 1982), 50 U.S.L.W. 2612; Goller v. White (1963), 20 Wis. 2d 402, 122 N.W. 2d 193.
Lastly, the suggestion of this court, see last paragraph of footnote 3, that abrogation of the parental immunity rule “should emanate from the General Assembly” is an abdication of the judicial function. It is an uncourageous passing of the judicial buck. What the judges and courts can create, judges and courts can eradicate. That is simple law and logic with its underpinning in common sense.